SNYDER, Judge.
Movant appeals from a City of St. Louis Circuit Court judgment denying his Rule 27.26 motion after an evidentiary hearing. The motion sought to vacate movant’s conviction, after a jury trial, on two counts of robbery. The conviction was affirmed by this court on appeal. State v. Houston, 607 S.W.2d 183, 185 (Mo.App.1980).
Movant contends on appeal that the trial court erred in denying his motion to vacate. He claims his trial counsel was ineffective for failing to secure certain witnesses’ presence at trial and for failing to present a complete record on appeal.
The findings of fact of the trial court were not clearly erroneous. An extended opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
REINHARD, P. J., and CRIST, J., concur.